                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

ERIC VON POOLE,                                 *

        Plaintiff,                              *

v.                                              *          Civil Action No. GLR-17-1594

NBCI, et al.,                                   *

        Defendants.                             *

                                       *****
                                 MEMORANDUM OPINION

        THIS MATTER is before the Court on Defendants Wexford Health Sources, Inc.

(“Wexford”), Mahboob Ashraf, M.D., William Beeman, R.N., and Ryan Browning,

L.P.N.’s1 (collectively, “Medical Defendants”) Renewed Motion to Dismiss or, in the

Alternative, Motion for Summary Judgment (ECF No. 21) and Plaintiff Eric Von Poole’s

Motion for Injunctive Relief (ECF No. 32).2 The Motions are ripe for disposition, and no



        1
            The Court will direct the Clerk to amend the docket to reflect Nurse Ryan’s proper
name.
        2
          Also pending before the Court is Poole’s Motion for Clerk to Send Copy of
Plaintiff’s Response to Defendants (ECF No. 24). In his Motion, Poole requests that the
Clerk send a copy of his Opposition to Medical Defendants’ counsel. Under Local Rule
112.2(c) (D.Md. 2018), self-represented prisoner litigants need not serve pleadings on
opposing counsel by mail, and Medical Defendants received an electronic copy when
Poole’s Opposition was filed with the Court. Accordingly, the Court will deny this Motion
as moot.
       Two additional motions are pending but are not before the Court at this time. First,
pending but unripe is a Motion to Dismiss or, in the Alternative, Motion for Summary
Judgment (ECF No. 36) from other Defendants in this case, all of whom are Department
of Public Safety and Correctional Services (“DPSCS”) employees. The only Defendant
who did not join in this Motion is Scott Steininger, Correctional Dietary Manager. Second,
pending and ripe is Poole’s Motion for Temporary Restraining Order, Reconsideration [of]
hearing is necessary. See Local Rule 105.6 (D.Md. 2018). For the reasons that follow, the

Court will grant Medical Defendants’ Motion and deny Poole’s Motion.

                                I.     BACKGROUND3

       Poole, an inmate at North Branch Correctional Institution (“NBCI”) in Cumberland,

Maryland, had his right hip replaced at the University of Maryland Medical System

(“UMMS”) on June 19, 2007. (Compl. at 1, ECF No. 1; Pl.’s Opp’n at 2, ECF No. 23).4

On January 16, 2017, Krista Bilak, CRNP, saw Poole for a chronic care appointment.

(Compl. ¶ 7). Bilak informed him of the results of a report from orthopedic consultation he

had at UMMS. (Id.). The report, dated December 29, 2016 and prepared by Roy J. Carls,

M.D., indicates that Poole underwent several hip surgeries in his youth, which eventually

necessitated a total hip replacement. (Defs.’ Mot. Ex. 1 at 1, ECF No. 16-4).5 It notes that

the condition of Poole’s right hip replacement was worsening, and it recommends that




Appoint[ment] of Counsel and Order Granting the Plaintiff’s Request and Additional
Exhibits (ECF No. 38), which the Court will address at a later date.
       3
         Unless otherwise noted, the facts outlined here are set forth in Poole’s Complaint
(ECF No. 1) and Amended Complaint and Supplement (the “Supplement”) (ECF No. 4).
To the extent the Court discusses facts that Poole does not allege in his Complaint and
Supplement, they are uncontroverted and the Court views them in the light most favorable
to Poole. The Court will address additional facts when discussing applicable law.
       The Court discusses only Poole’s allegations against Medical Defendants. The
remainder of the allegations in the Complaint and Supplement concern Poole’s assertions
that DPSCS employees have denied him opportunities to practice his chosen religion and
have retaliated against him.
       4
         Citations to the Complaint refer to the pagination the Court’s Case Management
and Electronic Case Files (“CM/ECF”) system assigned.
       5
         Citations to Exhibit 1 to Medical Defendants’ Motion refer to the pagination
CM/ECF assigned.
                                             2
Poole see the UMMS orthopedists who performed his hip replacement surgery. (Id.;

Compl. ¶ 7).

       On March 22, 2017, Dr. Theodore Manson at UMMS saw Poole. (Compl. ¶ 15;

Defs.’ Mot. Ex. 1 at 2–5). Dr. Manson recommended that Poole participate in twelve weeks

of physical therapy, three times per week, and that Poole receive a bone scan. (Compl. ¶ 15;

Defs.’ Mot. Ex. 1 at 2–5).6 The physical therapy was to include edema management, active

and passive range of motion, assisted range of motion, resistance strengthening exercise,

stretching, gait training, development of home exercise program, electrical stimulation, and

ultrasound. (Defs.’ Mot. Ex. 1 at 4–5). Dr. Manson recommended a follow-up appointment

after the bone scan was performed. (Id. at 2). Despite these recommendations, Poole states

that “the facility chose to again disregard the [o]rder” and, as a result, he filed an

Administrative Remedy Procedure (“ARP”) (NBCI 0778-17) on April 20, 2017.

(Compl. ¶ 15).

       Also on April 20, 2017, Poole began physical therapy at NBCI with Physical

Therapist Stephen D. Ryan. (Defs.’ Mot. Ex. 1 at 8). Ryan measured Poole’s range of

motion, observed his gait as within functional limits, and noted that his surgical incision

was well-healed, with no tenderness, swelling, or bruising to the area. (Id.). Ryan noted

that Poole exhibited “marked reactivity” during some of the assessment and questioned if


       6
         Poole interprets Dr. Manson’s recommendation as prescribing physical therapy “at
UMMS Rehabilitative Department.” (Compl. ¶ 15). It is not clear from Dr. Manson’s
recommendation, however, whether he intended to prescribe the physical therapy to be
completed at NBCI or at the UMMS Rehabilitative Department. In any event, the
difference in where Poole was to receive his physical therapy is not a material factual
dispute.
                                             3
this was possibly “symptom magnification.” (Id.). Poole had another physical therapy

session with Physical Therapist Assistant Lloyd Hott on April 25, 2017. (Id. at 9).

       On April 27, 2017, Hott saw Poole. (Id. at 10). Poole reported his hip pain was a ten

out of ten on the pain scale. (Id.). At this appointment, Poole performed isometric hip

exercises and he was provided electrical stimulation and ultra sound. (Id.).

       When Poole saw Hott again on May 2, 2017, he continued to rate his pain as a ten

out of ten, but Hott noted that Poole walked to therapy. (Id. at 14). At this appointment,

Poole also said he was not going to tell Hott anything anymore because he had read the

notes from previous physical therapy visits and saw that Hott documented what Poole had

said. (Id.). After Poole performed the exercises provided as he could tolerate, he was given

electrical stimulation and ultra sound. (Id.).

       On May 11, 2017, Hott again provided physical therapy to Poole. (Id. at 16). Poole

reported at this appointment that the pain in his right hip had increased since the last time

he was seen and described it as “throbbing in his thigh.” (Id.). Poole performed the

prescribed physical therapy exercises and was provided a heat pack and electrical

stimulation at this appointment. (Id. at 16–17).

       On May 18, 2017, Ryan re-evaluated Poole. (Id. at 18). Poole told Ryan his

symptoms had not improved, but Poole exhibited some improvement in function during

the evaluation. (Id.). Ryan recommended six more physical therapy sessions. (Id.). The

goal of those additional sessions was to increase the strength in Poole’s right hip, improve

flexibility, and to develop a self-management program. (Id.).



                                                 4
         The next day, Poole had a physical therapy session with Hott. (Id. at 19). Poole had

additional physical therapy sessions with Hott on May 20 and 23, 2017; June 13, 15, and

27, 2017. (Id. at 20–27). Ryan saw Poole on June 29, 2017 for recertification of the order

for physical therapy sessions, and Poole reported some improvement in his symptoms. (Id.

at 28). Ryan noted that Poole was at the “optimum level of functional mobility” and that

the “optimum benefit from PT [had been] obtained.” (Id.). Poole’s treatment plan was to

complete the current course of physical therapy and establish a self-management program.

(Id.).

         On July 3, 2017, when Poole went to physical therapy with Hott, he complained that

he was in a lot of pain because of the evaluation he had with Ryan the previous week. (Id.

at 29). The session did not include exercises because Poole said he was in too much pain

to do them. (Id.). Two days later, Poole gave a similar report. (Id. at 30). Hott noted that he

felt Poole could benefit from the use of some exercise machines to strengthen and stabilize

his hip without adding impact. (Id.). Hott’s plan was to speak with Ryan about that

possibility. (Id.). On July 7, 2017, Poole again reported that he was in too much pain to

participate in physical therapy. (Id. at 31). One week later, Krista Self, RNP, added a

prescription for Tramadol, a narcotic pain-reliever, to Poole’s medications. (Id. at 35).

         On July 24, 2017, Poole saw Dr. Ava Joubert-Curtis for his chronic hip pain and

hypertension. (Id. at 36). Dr. Joubert-Curtis reported that Poole described his “biggest

problem” as having no access to exercise equipment which he blamed for his fifty-pound

weight gain over the past year. (Id.). She also expressed that Poole was evasive in his

responses to questions about whether he was taking the medication prescribed to him for

                                              5
his pain, in particular Mobic, an anti-inflammatory medication. (Id.). Despite his

complaints, Poole told Dr. Joubert-Curtis that he was able to walk for forty minutes, five-

times per week. (Id.). Dr. Joubert-Curtis urged Poole to take his medications and, after

explaining the expected benefits of weight-loss including better pain control, noted that he

expressed no problems with going on a 1,500 calorie per-day diet to lose the weight. (Id.

at 37).

          On August 14, 2017, when Dr. Joubert-Curtis saw Poole again, he had no notable

weight-loss and his blood pressure remained elevated. (Id. at 39). Poole told Dr. Joubert-

Curtis that he had filed an ARP because nothing offered at NBCI had adequately addressed

his hip pain. (Id.). After reviewing Dr. Carls’ report from 2016, Dr. Joubert-Curtis ordered

a consultation for a bone scan. (Id. at 39–40). That consultation request was subsequently

approved. (Ashraf Aff. ¶ 8, ECF No. 16-5).

          At a mediation regarding the ARP, Poole met with Nurse Browning, where Poole

explained the need for his physical therapy at the UMMS location because the facility at

NBCI was “in a room the size of a closet with no equipment that could properly rehabilitate

[his] injury.” (Compl. ¶ 15). Poole states that he contacted the “parent company” of

Wexford explaining he had “been doing non-stren[uous] exercises” with “PT assistant

Lloyd Hott” which were not helping with his pain. (Id.). He further alleges Hott told him

that he “need[ed] not only the [use] of the equipment and resources of UMMS,” but that

he “would also need to continue the rehabilitative therapy on a daily basis.” (Id.). Poole

states Hott acknowledged that NBCI did not have the necessary equipment as it was

discontinued in 2012. (Id.).

                                             6
       On June 9, 2017, Poole filed his Complaint against multiple Defendants, including

Medical Defendants, under 42 U.S.C. § 1983 (2018). (ECF No. 1). On June 15, 2017, Poole

filed an Amended and Supplemental Complaint (the “Supplement”).7 (ECF No. 4). Poole

alleges that Medical Defendants: (1) exhibited deliberate indifference to his serious

medical needs in violation of the Eighth Amendment to the U.S. Constitution; and (2)

violated his due process rights under the Fourteenth Amendment to the U.S. Constitution

when they deprived him of “any exercise compatible with” what the UMMS doctor

recommended. (Suppl. ¶¶ 25, 28).

       On October 10, 2017, Medical Defendants filed their first Motion to Dismiss or, in

the Alternative, Motion for Summary Judgment. (ECF No. 16). The Court denied this

Motion without prejudice on August 21, 2018, to correct clerical errors in this case. (Aug.

21, 2018 Order, ECF No. 19). On August 22, 2018, Medical Defendants filed their

Renewed Motion to Dismiss or, in the Alternative, Motion for Summary Judgment. (ECF

No. 21). Poole filed his Opposition on September 13, 2018. (ECF No. 23). To date, the

Court has no record that Medical Defendants filed a Reply.

       Poole filed his Motion for Injunctive Relief on December 17, 2018. (ECF No. 32).

To date, the Court has no record that any of Defendants filed an Opposition.


       7
         Although an amended complaint typically supersedes the original complaint,
Venable v. Pritzker, No. GLR-13-1867, 2014 WL 2452705, at *5 (D.Md. May 30, 2014)
aff’d, 610 F.App’x 341 (4th Cir. 2015), because Poole states in his Supplement that he
“seek[s] to incorporate” the pleading, the Court construes the Complaint and Supplement
together as the operative complaint, Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing
Estelle v. Gamble, 429 U.S. 97, 106 (1976)) (“Pro se pleadings, however, are liberally
construed and held to a less stringent standard than pleadings drafted by lawyers.”); accord
Brown v. N.C. Dep’t of Corr., 612 F.3d 720, 722 (4th Cir. 2010).
                                             7
                                  II.    DISCUSSION

A.     Medical Defendants’ Motion

       1.     Conversion of Medical Defendants’ Motion

       Medical Defendants style their Motion as a motion to dismiss under Federal Rule

of Civil Procedure 12(b)(6) or, in the alternative, for summary judgment under Rule 56. A

motion styled in this manner implicates the Court’s discretion under Rule 12(d). See

Kensington Vol. Fire Dep’t., Inc. v. Montgomery Cty., 788 F.Supp.2d 431, 436–37 (D.Md.

2011), aff’d, 684 F.3d 462 (4th Cir. 2012). This Rule provides that when “matters outside

the pleadings are presented to and not excluded by the court, the [Rule 12(b)(6)] motion

must be treated as one for summary judgment under Rule 56.” Fed.R.Civ.P. 12(d). The

Court “has ‘complete discretion to determine whether or not to accept the submission of

any material beyond the pleadings that is offered in conjunction with a Rule 12(b)(6)

motion and rely on it, thereby converting the motion, or to reject it or simply not consider

it.’” Wells-Bey v. Kopp, No. ELH-12-2319, 2013 WL 1700927, at *5 (D.Md. Apr. 16,

2013) (quoting 5C Wright & Miller, Federal Practice & Procedure § 1366, at 159 (3d ed.

2004, 2012 Supp.)).

       The United States Court of Appeals for the Fourth Circuit has articulated two

requirements for proper conversion of a Rule 12(b)(6) motion to a Rule 56 motion: notice

and a reasonable opportunity for discovery. See Greater Balt. Ctr. for Pregnancy Concerns,

Inc. v. Mayor of Balt., 721 F.3d 264, 281 (4th Cir. 2013). When the movant expressly

captions its motion “in the alternative” as one for summary judgment and submits matters

outside the pleadings for the court’s consideration, the parties are deemed to be on notice

                                             8
that conversion under Rule 12(d) may occur. See Moret v. Harvey, 381 F.Supp.2d 458, 464

(D.Md. 2005). The Court “does not have an obligation to notify parties of the obvious.”

Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 261 (4th Cir. 1998).

       Ordinarily, summary judgment is inappropriate when “the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co. v. Kolon Indus.,

Inc., 637 F.3d 435, 448 (4th Cir. 2011). Yet, “the party opposing summary judgment

‘cannot complain that summary judgment was granted without discovery unless that party

had made an attempt to oppose the motion on the grounds that more time was needed for

discovery.’” Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244 (4th Cir.

2002) (quoting Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir.

1996)). To raise sufficiently the issue that more discovery is needed, the non-movant must

typically file an affidavit or declaration under Rule 56(d), explaining the “specified

reasons” why “it cannot present facts essential to justify its opposition.” Fed.R.Civ.P.

56(d). A Rule 56(d) affidavit is inadequate if it simply demands “discovery for the sake of

discovery.” Hamilton v. Mayor of Balt., 807 F.Supp.2d 331, 342 (D.Md. 2011) (quoting

Young v. UPS, No. DKC-08-2586, 2011 WL 665321, at *20 (D.Md. Feb. 14, 2011). A

Rule 56(d) request for discovery is properly denied when “the additional evidence sought

for discovery would not have by itself created a genuine issue of material fact sufficient to

defeat summary judgment.” Ingle ex rel. Estate of Ingle v. Yelton, 439 F.3d 191, 195 (4th

Cir. 2006) (quoting Strag v. Bd. of Trs., Craven Cmty. Coll., 55 F.3d 943, 953 (4th Cir.

1995)).



                                             9
       The Fourth Circuit has warned that it “‘place[s] great weight on the Rule 56[d]

affidavit’ and that ‘a reference to Rule 56[d] and the need for additional discovery in a

memorandum of law in opposition to a motion for summary judgment is not an adequate

substitute for a Rule 56[d] affidavit.’” Harrods, 302 F.3d at 244 (quoting Evans, 80 F.3d at

961). Failing to file a Rule 56(d) affidavit “is itself sufficient grounds to reject a claim that

the opportunity for discovery was inadequate.” Id. (quoting Evans, 80 F.3d at 961).

Nevertheless, the Fourth Circuit has indicated that there are some limited instances in

which summary judgment may be premature notwithstanding the non-movants’ failure to

file a Rule 56(d) affidavit. See id. A court may excuse the failure to file a Rule 56(d)

affidavit when “fact-intensive issues, such as intent, are involved” and the nonmovant’s

objections to deciding summary judgment without discovery “serve[] as the functional

equivalent of an affidavit.” Id. at 245 (quoting First Chicago Int’l v. United Exch. Co., 836

F.2d 1375, 1380–81 (D.C.Cir. 1988)).

       Here, Poole was on notice that the Court might resolve Medical Defendants’ Motion

under Rule 56 because they styled their Motion in the alternative for summary judgment

and presented extensive extra-pleading material for the Court’s consideration. See Moret,

381 F.Supp.2d at 464. Poole does not request additional time for discovery and he presents

extra-pleading materials for the Court to consider with his Opposition. Because the Court

considers the parties’ extra-pleading materials in resolving Medical Defendants’ Motion,

the Court construes their Motion as a motion for summary judgment.




                                               10
       2.     Standard of Review

       In reviewing a motion for summary judgment, the Court views the facts in a light

most favorable to the nonmovant, drawing all justifiable inferences in that party’s favor.

Ricci v. DeStefano, 557 U.S. 557, 586 (2009); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)).

Summary judgment is proper when the movant demonstrates, through “particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers,

or other materials,” that “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a), (c)(1)(A). Significantly, a

party must be able to present the materials it cites in “a form that would be admissible in

evidence,” Fed.R.Civ.P. 56(c)(2), and supporting affidavits and declarations “must be

made on personal knowledge” and “set out facts that would be admissible in evidence,”

Fed.R.Civ.P. 56(c)(4).

       Once a motion for summary judgment is properly made and supported, the burden

shifts to the nonmovant to identify evidence showing there is genuine dispute of material

fact. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

The nonmovant cannot create a genuine dispute of material fact “through mere speculation

or the building of one inference upon another.” Othentec Ltd. v. Phelan, 526 F.3d 135, 141

(4th Cir. 2008) (quoting Beale v. Hardy, 769 F.2d 213, 214 (4th Cir. 1985)).

       A “material fact” is one that might affect the outcome of a party’s case. Anderson,

477 U.S. at 248; see also JKC Holding Co. v. Wash. Sports Ventures, Inc., 264 F.3d 459,

                                             11
465 (4th Cir. 2001) (citing Hooven-Lewis v. Caldera, 249 F.3d 259, 265 (4th Cir. 2001)).

Whether a fact is considered to be “material” is determined by the substantive law, and

“[o]nly disputes over facts that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.” Anderson, 477 U.S. at 248;

accord Hooven-Lewis, 249 F.3d at 265. A “genuine” dispute concerning a “material” fact

arises when the evidence is sufficient to allow a reasonable jury to return a verdict in the

nonmoving party’s favor. Anderson, 477 U.S. at 248. If the nonmovant has failed to make

a sufficient showing on an essential element of her case where she has the burden of proof,

“there can be ‘no genuine [dispute] as to any material fact,’ since a complete failure of

proof concerning an essential element of the nonmoving party’s case necessarily renders

all other facts immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

       3.     Analysis

       Medical Defendants advance two principal arguments: (1) that the Complaint and

Supplement fail to adequately state a claim against them as Poole does not clearly articulate

any alleged wrong-doing or harm they caused; and (2) there is no evidence that Medical

Defendants were deliberately indifferent to Poole’s medical needs or that any of them

provided Poole with medical care, and therefore they are entitled to judgment as a matter

of law.8 Poole, for his part, asserts that he “disputes the declarations by all of the medical



       8
        Medical Defendants also maintain that (1) Wexford cannot be held liable on a
respondeat superior theory of liability; (2) Poole does not allege sufficient facts to support
a punitive damages claim; and (3) Poole is not entitled to injunctive relief. Because the
Court will conclude that Medical Defendants are entitled to judgment as a matter of law on
Poole’s constitutional claims, the Court does not address these arguments.
                                             12
defendants regarding the deliberate indifference that the [M]edical [D]efendants caused.”

(Pl.’s Opp’n at 6–7). In support of his argument, Poole cites the fifty-seven exhibits to his

Complaint, which establish that they disregarded Dr. Manson’s recommendations, as

evidence of their deliberate indifference. The Court agrees with Defendants second

argument.

                     i.     Eighth Amendment Claim

       The Eighth Amendment prohibits “unnecessary and wanton infliction of pain” by

virtue of its guarantee against cruel and unusual punishment. Gregg v. Georgia, 428 U.S.

153, 173 (1976). “Scrutiny under the Eighth Amendment is not limited to those

punishments authorized by statute and imposed by a criminal judgment.” De’Lonta v.

Angelone, 330 F.3d 630, 633 (4th Cir. 2003) (citing Wilson v. Seiter, 501 U.S. 294, 297

(1991)); accord Anderson v. Kingsley, 877 F.3d 539, 543 (4th Cir. 2017). In order to state

an Eighth Amendment claim for denial of medical care, a plaintiff must demonstrate that

the actions of the defendants or their failure to act amounted to deliberate indifference to a

serious medical need. See Estelle v. Gamble, 429 U.S. 97, 106 (1976); see also Anderson,

877 F.3d at 543. “Deliberate indifference is a very high standard—a showing of mere

negligence will not meet it.” Grayson v. Peed, 195 F.3d 692, 695–96 (4th Cir. 1999).

       To establish an Eighth Amendment deliberate indifference claim, a plaintiff must

demonstrate that: (1) objectively, he was suffering from a serious medical need; and (2)

subjectively, the defendants were aware of his need for medical attention but failed to either

provide it or ensure that it was available. See Farmer v. Brennan, 511 U.S. 825, 834–7

(1994); see also Heyer v. U.S. Bureau of Prisons, 849 F.3d 202, 209–10 (4th Cir. 2017).

                                             13
The medical condition at issue must be serious. See Farmer, 511 U.S. at 837. A medical

condition is serious when it is “one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.” Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008); see

also Scinto v. Stansberry, 841 F.3d 219, 228 (4th Cir. 2016) (concluding that the failure to

provide a diabetic inmate with insulin where physician acknowledged it was required is

evidence of was an objectively serious medical need).

       The subjective component requires “subjective recklessness” in the face of the

serious medical condition. See Farmer, 511 U.S. at 839, 40. “True subjective recklessness

requires knowledge both of the general risk, and also that the conduct is inappropriate in

light of that risk.” Rich v. Bruce, 129 F.3d 336, 340 n.2 (4th Cir. 1997). “Actual knowledge

or awareness on the part of the alleged inflicter . . . becomes essential to proof of deliberate

indifference ‘because prison officials who lacked knowledge of a risk cannot be said to

have inflicted punishment.’” Brice v. Va. Beach Corr. Ctr., 58 F.3d 101, 105 (4th Cir. 1995)

(quoting Farmer, 511 U.S. at 844). If the requisite subjective knowledge is established, an

official may avoid liability “if [he] responded reasonably to the risk, even if the harm

ultimately was not averted.” Farmer, 511 U.S. at 844.

       Reasonableness of the actions taken must be judged in light of the risk the defendant

actually knew at the time. See Brown v. Harris, 240 F.3d 383, 390 (4th Cir. 2001) (citing

Liebe v. Norton, 157 F.3d 574, 577 (8th Cir. 1998)) (noting that the focus must be on

precautions actually taken in light of suicide risk, not those that could have been taken);

see also Jackson v. Lightsley, 775 F.3d 170, 179 (4th Cir. 2014) (physician’s act of

                                              14
prescribing treatment raises fair inference that he believed treatment was necessary and

that failure to provide it would pose an excessive risk). “Disagreements between an inmate

and a physician over the inmate’s proper medical care do not state a § 1983 claim unless

exceptional circumstances are alleged.” Wright v. Collins, 766 F.2d 841, 849 (4th Cir.

1985). The right to treatment is “limited to that which may be provided upon a reasonable

cost and time basis and the essential test is one of medical necessity and not simply that

which may be considered merely desirable.” United States v. Clawson, 650 F.3d 530, 538

(4th Cir. 2011) (quoting Bowring v. Godwin, 551 F.2d 44, 47–48 (4th Cir. 1977)). Neither

party disputes the seriousness of Poole’s medical problems with his right hip. Accordingly,

the Court confines its analysis to the subjective component of the deliberate indifference

inquiry.

       Poole alleges that Medical Defendants violated his Eighth Amendment rights when

they: (1) failed to follow Dr. Manson’s recommendation that Poole receive physical

therapy at the UMMS Rehabilitation Department, leading to an exacerbation of his pain;

and (2) failed to inform DPSCS of Dr. Manson’s recommendation, which resulted in his

continued assignment to a prison where the proper equipment for physical therapy was not

available. (Suppl. ¶¶ 22, 25).

       With regard to the first alleged constitutional violation, Dr. Manson recommended

twelve weeks of physical therapy three times a week on March 22, 2017.9 The evidence in


       9
        Dr. Mason also recommended a bone scan. (Defs.’ Mot. at 1). Although a request
for a bone scan was submitted, that request was denied in favor of referring Poole to
physical therapy first, (see Pl.’s Opp’n Ex. 1 at 24, ECF No. 38-1), and a bone scan was
ultimately approved after Poole completed his physical therapy sessions, (Ashraf Aff. ¶ 8).
                                            15
the record indicates that although Poole did not receive the physical therapy at UMMS, the

recommendation that Poole receive physical therapy, including exercises, electrical

stimulation, and ultrasound was followed. The physical therapy evaluations he received at

NBCI document improvement in the functionality of his hip and in the pain he was

experiencing. When Poole complained of his hip pain, Nurse Self and Dr. Joubert-Davis

prescribed him medications to help manage it. Thus, the evidence in the record reflects that

Poole received regular medical treatment and physical therapy sessions for his hip. The

fact that Poole did not receive his physical therapy sessions at the UMMS Rehabilitation

Department does not establish Medical Defendants’ deliberate indifference. Clawson, 650

F.3d at 538 (quoting Bowring, 551 F.2d at 47–48). Further, Poole does not allege or

produce evidence that Medical Defendants made or were otherwise responsible for the

decision to provide Poole physical therapy at NBCI instead of at UMMS. Thus, even if the

failure to permit Poole to receive physical therapy at UMMS constituted a constitutional

violations, neither Poole’s allegations nor the evidence in the record implicate Medical

Defendants.

       Poole’s second assertion is that he was not provided with the proper exercise

equipment for use in his physical therapy sessions. He surmises what is proper equipment

for rehabilitation from what he was provided during his stay at Jessup Correctional

Institution (“JCI”) and during his rehabilitation program at UMMS following his hip

replacement surgery. (Pl.’s Opp’n at 2). Even if the equipment at JCI and UMMS were the


Poole does not take issue with the delay in receiving a bone scan; his allegations focus only
on the failure to send him to UMMS for physical therapy.
                                             16
proper equipment, the failure to provide such equipment does not rise to a constitutional

claim because they were not a medical necessity. Clawson, 650 F.3d at 538 (quoting

Bowring, 551 F.2d at 47–48). As discussed above, Poole received physical therapy,

including exercises and treatment modalities Dr. Manson recommended, and the

functionality of Poole’s hip and his pain improved. The fact that Poole desires different or

additional equipment for physical therapy does not constitute a constitutional violation. Id.

(quoting Bowring, 551 F.2d at 47–48). Further, similar to the first alleged Eighth

Amendment violation, Poole does not allege or establish that any of Medical Defendants

were involved in decisions about the physical therapy equipment at NBCI generally, or the

equipment that was available to Poole in particular.

       In sum, while this Court does not doubt that Poole was in pain, there is no evidence

in the record that Medical Defendants took no action to treat his condition, or that the

actions taken were not reasonable. To the extent Poole was not provided with the precise

type of physical therapy that was initially recommended, the failure to provide it does not

rise to a constitutional violation absent extraordinary circumstances. Poole does not allege

or establish extraordinary circumstances, and therefore, his disagreement with the course

of care does not constitute a constitutional violation.

       Thus, the Court concludes that Poole’s Eighth Amendment claims fail as a matter

of law. Accordingly, the Court will grant Medical Defendants’ Motion as to Poole’s Eighth

Amendment claims.




                                             17
                      ii.     Fourteenth Amendment Due Process Claim

       Poole alleges that Medical Defendants violated his due process rights under the

Fourteenth Amendment when they deprived him of “any exercise compatible with” what

the UMMS doctor recommended.10 (Suppl. ¶¶ 25, 28). Medical Defendants contend that

this allegation fails to state a claim and that Poole received necessary and appropriate

medical treatment to address the issues with his right hip. The Court agrees that Poole fails

to state a claim.

       In general, prisoners retain certain rights under the Due Process Clause of the U.S.

Constitution. Wolff v. McDonnell, 418 U.S. 539, 556 (1974). “[G]iven a valid conviction,

the criminal defendant has been constitutionally deprived of his liberty to the extent that

the State may confine him and subject him to the rules of its prison system so long as the

conditions of confinement do not otherwise violate the Constitution.” Meachum v. Fano,



       10
           In his Opposition, Poole alleges for the first time that Medical Defendants
“violated the regulations that require them to adhere to the medical contract that was
approved by the [Maryland] state government.” (Pl.’s Opp’n at 10). Poole may not amend
his Complaint and Supplement through his briefs. Zachair, Ltd. v. Driggs, 965 F.Supp. 741,
748 n.4 (D.Md. 1997) aff’d, 141 F.3d 1162 (4th Cir. 1998) (“[Plaintiff] is ‘bound by the
allegations contained in its complaint and cannot, through the use of motion briefs, amend
the complaint.”). Accordingly, the Court does not consider this allegation.
        Further, assuming this allegation is true and is properly before the Court, it still fails.
“[T]he adoption of procedural guidelines does not give rise to a liberty interest; thus, the
failure to follow regulations does not, in and of itself, result in a violation of due process.”
Kitchen v. Ickes, 116 F.Supp.3d 613, 629 (D.Md. 2015) (citing Culbert v. Young, 834 F.2d
624, 628 (7th Cir. 1987)), aff’d, 644 F.App’x 243 (4th Cir. 2016); see also Riccio v. County
of Fairfax, 907 F.2d 1459, 1466 (4th Cir. 1990) (noting “a state does not necessarily violate
the Constitution every time it violates one of its rules”). Thus, Medical Defendants’
purported failure to adhere to a contract does not constitute a due process violation, and
Poole does not allege an independent violation of his constitutional rights arising out of
Medical Defendants’ alleged failure to follow the contract.
                                                18
427 U.S. 215, 224 (1976). Liberty interests protected by due process generally extend only

to those conditions that impose an “atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484

(1995).

       Here, Poole does not allege or establish that he has a protected liberty interest in

being able to perform exercises compatible with Dr. Manson’s recommendations, nor could

he. Not being able to perform certain physical therapy exercises does not impose an

“atypical and significant hardship” on him. Id.; cf. Burrell v. Sowers, No. PJM-09-1038,

2012 WL 628506, at *13 (D.Md. Feb. 24, 2012) (collecting cases) (“Prisoners . . . do not

have a constitutionally protected right . . . to access education or rehabilitative programs.”).

       Thus, the Court concludes that Poole’s due process claim fails as a matter of law.

Accordingly, the Court will grant Medical Defendants’ Motion as to Poole’s due process

claims.

B.     Poole’s Motion

       In his Motion for Injunctive Relief, Poole seeks an order requiring: (1) a visit to the

UMMS Rehabilitation Department; (2) “relief from pain”; and (3) the Department of

Corrections to stop the “shunning and retaliatory actions during [the] original ARP

complaint.” (Mot. Inj. Relief at 4, ECF No. 32).

       A party seeking a preliminary injunction or temporary restraining order must

establish the following elements: (1) a likelihood of success on the merits; (2) a likelihood

of suffering irreparable harm in the absence of preliminary relief; (3) that the balance of

equities tips in the party’s favor; and (4) why the injunction is in the public interest. See,

                                              19
e.g., Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). With regard to

irreparable harm, the movant must show the harm to be “neither remote nor speculative,

but actual and imminent.” Direx Israel, Ltd. v. Breakthrough Med. Corp., 952 F.2d 802,

812 (4th Cir. 1991) (quoting Tucker Anthony Realty Corp. v. Schlesinger, 888 F.2d 969,

975 (2d Cir. 1989)). In the prison context, courts should grant preliminary injunctive relief

that involves the management of correctional institutions only under exceptional and

compelling circumstances. See Taylor v. Freeman, 34 F.3d 266, 269–70 (4th Cir. 1994).

       In this case, Poole does not address or provide any information about the factors

used to consider whether injunctive relief is warranted. Nor does he provide any facts

regarding the alleged retaliation or even specify the ARP that initiated it. Further, because

the Court will grant Medical Defendants’ Motion, Poole cannot demonstrate a likelihood

of success on the merits. Accordingly, the Court will deny Poole’s Motion.

                                   III.    CONCLUSION

       For the reasons stated herein, the Court will grant Medical Defendants’ Motion to

Dismiss or, in the Alternative, Motion for Summary Judgment (ECF No. 21) and deny

Poole’s Motion for Injunctive Relief (ECF No. 32). The Court will also deny as moot

Poole’s Motion for Clerk to Send Copy of Plaintiff’s Response to Defendants (ECF No.

24). A separate Order follows.

                                                              /s/
March 26, 2019                                    ________________________
Date                                              George L. Russell, III
                                                  United States District Judge




                                             20
